DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that “; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-10, 13-22, and 24-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9, 14, 17, 22, 24, and 26 of U.S. Patent No. 10,660,621 (the ‘621 patent)(previously cited) in view of U.S. Patent No. 3,664,328 (Moyle) (previously cited).
Claim 1 or 17 of the ‘621 patent includes a device for collecting a biological sample in a patient. In the related field of sample collecting, Moyle teaches the collection portion attached to a support member in the form of a tube 16 with a lumen and a fluid control device in the form of a bulb 22.  Further, Moyle teaches that a second axial end portion extending axially into a first axial end portion and having a concave shape when in the collapsed position, and the second axial end portion being convex when in the expanded position, and the first axial end portion having a fixed diameter regardless of collapsed/expanded position of the second axial end portion (compare FIGS. 1 with 2 or 3 of Moyle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the support member, fluid control device, the concave and convex configurations of the second axial end portion, and the fixed radial configuration of the first axial end portion so as to permit easier insertion into the body and protection of the collection portion and sample.
Claim 1 or 17 of the ‘621 patent as modified has all the features of claims 1, 5-7, 9, 13, 18-19, and 24-29 of the present application.
Claim 14 of the ‘621 patent as modified has all the features of claims 2, 10, and 22 of the present application.
Claim 26 of the ‘621 patent as modified has all the features of claims 5-7, 24, and 28-29 of the present application.
Claim 2 of the ‘621 patent as modified has all the features of claim 7 of the present application.
Claim 4 or 24 of the ‘621 patent as modified has all the features of claims 8, 14, 21, and 30 of the present application.
Claim 3 or 22 of the ‘621 patent as modified has all the features of claims 13 and 20 of the present application.
Claim 5 of the ‘621 patent as modified has all the features of claim 15 of the present application.
Claim 7 of the ‘621 patent as modified has all the features of claim 16 of the present application.
Claim 9 of the ‘621 patent as modified has all the features of claim 17 of the present application.

Claims 1, 5-9, 13-14, 19-21, and 24-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-11, and 25 of copending Application No. 17/643341 (reference application)(previously cited) in view of Moyle. 
In the related field of sample collecting, Moyle teaches a plurality of tissue collection projections 14. Further, Moyle teaches that a second axial end portion extending axially into a first axial end portion and having a concave shape when in the collapsed position, and the second axial end portion being convex when in the expanded position, and the first axial end portion having a fixed diameter regardless of collapsed/expanded position of the second axial end portion (compare FIGS. 1 with 2 or 3 of Moyle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the concave and convex configurations of the second axial end portion and the fixed radial configuration of the first axial end portion so as to permit easier insertion into the body and protection of the collection portion and sample. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of tissue collection projections 14 so as to facilitate the tissue collection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1, 2, 3, 9, 10, 11, or 25 of the reference application as modified has all the features of claims 1, 5-9, 13-14, 19-21, and 24-30 of the present application.

Claims 2, 10, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-11, and 25 of copending Application No. 17/643341 (reference application)(previously cited) in view of Moyle, and further in view of U.S. Patent No. 4,979,951 (Simpson)(previously cited).
The combination has a tube and a balloon.  Simpson teaches that two such structures can be an integral one-piece (col. 4, lines 26-41; col. 7, lines 19-25; and col. 8, lines 20-37 of Simpson). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the support member and balloon be an integral one-piece since (1) it simplifies assembly and/or (2) it removes the need for fastening mechanisms.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1, 2, 3, 9, 10, 11, or 25 of the reference application as modified has all the features of claim 2, 10, and 22 of the present application.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-11, and 25 of copending Application No. 17/643341 (reference application)(previously cited) in view of Moyle, and further in view of U.S. Patent Application Publication No. 2008/0243031 (Seibel)(previously cited).
The claimed invention requires a collection portion.  Seibel teaches the use of the structures 230 in rows on the surface to help abrade cells (paragraph 0062 and FIG. 5B of Seibel). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the structures 230 of Seibel since (1) it is a simple substitution of one known element for another to obtain predictable results, and/or (2) a collection mechanism is required and Seibel discloses such a mechanism.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any of claims 1, 2, 3, 9, 10, 11, or 25 of the reference application as modified includes all the features of claims 15 of the present invention.

Claim 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-11, and 25 of copending Application No. 17/643341 (reference application)(previously cited) in view of Moyle, and further in view of U.S. Patent No. 1,098,222 (Brasefield)(previously cited).
The claimed invention requires a collection portion.  Brasefield teaches the use of longitudinal and circumferential corrugations (ribs and grooves) that can carry material upon insertion into and out of the body (page 2 of Brasefield).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ribs and grooves of Brasfield as part of the collection portion since (1) it is a simple substitution of one known element for another to obtain predictable results, and/or (2) a collection mechanism is required and Brasefield discloses such a mechanism.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any of claims 1, 2, 3, 9, 10, 11, or 25 of the reference application as modified includes all the features of claims 16-17 of the present invention.

Claims 1-2, 5-10, 13-15, 17-22, and 24-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-9, 11, 14, 23, and 25-30 of copending Application No. 17/643320 (reference application)(previously cited) in view of Moyle.
In the related field of sample collecting, Moyle teaches the collection portion attached to a support member in the form of a tube 16 with a lumen and a fluid control device in the form of a bulb 22, and a plurality of tissue collection projections 14. Further, Moyle teaches that a second axial end portion extending axially into a first axial end portion and having a concave shape when in the collapsed position, and the second axial end portion being convex when in the expanded position, and the first axial end portion having a fixed diameter regardless of collapsed/expanded position of the second axial end portion (compare FIGS. 1 with 2 or 3 of Moyle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the support member, fluid control device, the concave and convex configurations of the second axial end portion, and the fixed radial configuration of the first axial end portion so as to permit easier insertion into the body and protection of the collection portion and sample. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of tissue collection projections 14 so as to facilitate the tissue collection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1, 2, 3, 4, 5, 7, 8, 23, 25, 26, 27, 28, 29, or 30 of the reference application as modified has all the features of claims 1, 5-9, 13-14, 18-21, and 24-30 of the present application.
Claim 14 of the reference application as modified has all the features of claim 2, 10, and 22 of the present application.
Claim 9 of the reference application as modified has all the features of claim 15 of the present application.
Claim 11 of the reference application as modified has all the features of claim 17 of the present application.

Claim 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-8, 23, and 25-30 of copending Application No. 17/643320 (reference application)(previously cited) in view of Moyle, and further in view of Brasefield.
The claimed invention requires a collection portion.  Brasefield teaches the use of longitudinal and circumferential corrugations (ribs and grooves) that can carry material upon insertion into and out of the body (page 2 of Brasefield).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ribs and grooves of Brasfield as part of the collection portion since (1) it is a simple substitution of one known element for another to obtain predictable results, and/or (2) a collection mechanism is required and Brasefield discloses such a mechanism.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any of claims 1, 2, 3, 4, 5, 7, 8, 23, 25, 26, 27, 28, 29, or 30 of the reference application as modified includes all the features of claims 16-17 of the present invention.

Claims 1-2, 5-10, 13-14, 18-22, and 24-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 25-28 of copending Application No. 17/643299 (reference application)(previously cited) in view of Moyle. 
In the related field of sample collecting, Moyle teaches the collection portion attached to a support member in the form of a tube 16 with a lumen and a fluid control device in the form of a bulb 22, and a plurality of tissue collection projections 14. Further, Moyle teaches that a second axial end portion extending axially into a first axial end portion and having a concave shape when in the collapsed position, and the second axial end portion being convex when in the expanded position, and the first axial end portion having a fixed diameter regardless of collapsed/expanded position of the second axial end portion (compare FIGS. 1 with 2 or 3 of Moyle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the support member, fluid control device, the concave and convex configurations of the second axial end portion, and the fixed radial configuration of the first axial end portion so as to permit easier insertion into the body and protection of the collection portion and sample. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of tissue collection projections 14 so as to facilitate the tissue collection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1, 2, 3, 4, 25, 26, or 27 of the reference application as modified has all the features of claims 1, 5-9, 13-14, 18-21, and 25-30 of the present application.
Claim 5 or 28 of the reference application as modified has all the features of claims 2, 10, and 22 of the present application.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 25-27 of copending Application No. 17/643299 (reference application)(previously cited) in view of Moyle, and further in view of Seibel.
The claimed invention requires a collection portion.  Seibel teaches the use of the structures 230 in rows on the surface to help abrade cells (paragraph 0062 and FIG. 5B of Seibel). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the structures 230 of Seibel since (1) it is a simple substitution of one known element for another to obtain predictable results, and/or (2) a collection mechanism is required and Seibel discloses such a mechanism.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any of claims 1, 2, 3, 4, 25, 26, or 27 of the reference application as modified includes all the features of claims 15 of the present invention.

Claim 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 25-27 of copending Application No. 17/643299 (reference application)(previously cited) in view of Moyle, and further in view of Brasefield.
The claimed invention requires a collection portion.  Brasefield teaches the use of longitudinal and circumferential corrugations (ribs and grooves) that can carry material upon insertion into and out of the body (page 2 of Brasefield).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ribs and grooves of Brasfield as part of the collection portion since (1) it is a simple substitution of one known element for another to obtain predictable results, and/or (2) a collection mechanism is required and Brasefield discloses such a mechanism.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any of claims 1, 2, 3, 4, 25, 26, or 27 of the reference application as modified includes all the features of claims 16-17 of the present invention.

Claims 1, 5-9, 13-21, and 24-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, 19, 22-23, 26, and 30 of copending Application No. 17/643335 (reference application)(previously cited) in view of Moyle. 
In the related field of sample collecting, Moyle teaches the collection portion attached to a support member in the form of a tube 16 with a lumen and a fluid control device in the form of a bulb 22, and a plurality of tissue collection projections 14. Further, Moyle teaches that a second axial end portion extending axially into a first axial end portion and having a concave shape when in the collapsed position, and the second axial end portion being convex when in the expanded position, and the first axial end portion having a fixed diameter regardless of collapsed/expanded position of the second axial end portion (compare FIGS. 1 with 2 or 3 of Moyle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the support member, fluid control device, the concave and convex configurations of the second axial end portion, and the fixed radial configuration of the first axial end portion so as to permit easier insertion into the body and protection of the collection portion and sample. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of tissue collection projections 14 so as to facilitate the tissue collection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1, 2, 19, 22, 23, 26, or 30 of the reference application as modified has all the features of claims 1, 5-9, 13-14, 18-21, and 24-30 of the present application.
Claim 3 of the reference application as modified has all the features of claims 15 of the present application.
Claim 5 of the reference application as modified has all the features of claims 16 of the present application.
Claim 7 of the reference application as modified has all the features of claims 17 of the present application.

Claims 2, 10, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 19, 22, 23, 26, or 30 of copending Application No. 17/643335 (reference application)(previously cited) in view of Moyle, and further in view of Simpson.
The combination has a tube and a balloon.  Simpson teaches that two such structures can be an integral one-piece (col. 4, lines 26-41; col. 7, lines 19-25; and col. 8, lines 20-37 of Simpson). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the support member and balloon be an integral one-piece since (1) it simplifies assembly and/or (2) it removes the need for fastening mechanisms.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1, 2, 19, 22, 23, 26, or 30 of the reference application as modified has all the features of claim 2, 10, and 22 of the present application.

Claims 1-2, 5-10, 13-22, and 24-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 11, and 13 of copending Application No. 16/405634 (reference application), in view of U.S. Patent Application Publication No. 2013/0267870 (Lonky)(previously cited), and further in view of Moyle. 
In the related field of sample collecting, Lonky discloses that collection can occur through swallowing the collection device attached to a catheter for sampling the esophagus (paragraphs 0075-0076 of Lonky). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed sampling device of the reference application for sampling the esophagus since it permits the sampling of tissues of the esophagus.  
In the related field of sample collecting, Moyle teaches the collection portion attached to a support member in the form of a tube 16 with a lumen and a fluid control device in the form of a bulb 22, and a plurality of tissue collection projections 14. Further, Moyle teaches that a second axial end portion extending axially into a first axial end portion and having a concave shape when in the collapsed position, and the second axial end portion being convex when in the expanded position, and the first axial end portion having a fixed diameter regardless of collapsed/expanded position of the second axial end portion (compare FIGS. 1 with 2 or 3 of Moyle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the support member, fluid control device, the concave and convex configurations of the second axial end portion, and the fixed radial configuration of the first axial end portion so as to permit easier insertion into the body and protection of the collection portion and sample. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of tissue collection projections 14 so as to facilitate the tissue collection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1, 2, 3, or 13 of the reference application as modified has all the features of claims 1, 5-9, 13-14, 18-21, and 24-30 of the present application.
Claim 4 of the reference application as modified has all the features of claim 15 of the present application.
Claim 6 of the reference application as modified has all the features of claim 16 of the present application.
Claim 7 of the reference application as modified has all the features of claim 17 of the present application.
Claim 11 of the reference application as modified has all the features of claims 2, 10, and 22 of the present application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-10, 13-14, 18-22, and 24-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,664,328 (Moyle)(previously cited).
With respect to claim 1, Moyle teaches a device for collecting a biological sample in a patient, the device comprising 
a collection portion provided with a size and shape sufficiently dimensioned to be swallowed by the patient (the device being 120 cm long and having an outer diameter of 0.5 inches (col. 2, lines 35-40 of Moyle) is capable of being swallowed by an adult male),
wherein the collection portion includes a first axial end portion (the portion of the tube 16 that receives the balloon 12 of Moyle) and a second axial end portion (the balloon 12 of Moyle);
wherein the first axial end portion is harder than the second axial end portion (see the fixed radius of the tube 16 relative to the variable radii of the balloon 12 in FIGS. 1-3 of Moyle under different inflations conditions, which indicate that the tube 16 is harder than the balloon 12).
With respect to claim 2, Moyle teaches that the first and second axial end portions are integrally formed as one-piece (the portion of the tube 16 that receives the balloon 12 and the balloon 12 of Moyle are integrally formed as one-piece; see FIGS. 1 and 3 of Moyle).
With respect to claim 5 Moyle teaches that upon application of a pressurized fluid to the collection portion, the second axial end portion is configured to be actuated from a collapsed position having a first radius to an expanded position having a second radius, and wherein the first axial end portion has a fixed radius (the balloon 12 going from the collapsed position to the expanded position with the tube 16’s radius being fixed; see FIGS. 1-3 of Moyle).
With respect to claim 6, Moyle teaches that upon application of a vacuum pressure to the collection portion, the second axial end portion is configured to be actuated from the expanded position having the second radius to the collapsed position having the first radius (the balloon 12 going from the expanded position to the collapsed position; see FIGS. 1-3 of Moyle).
With respect to claim 7, Moyle teaches that the second axial end portion is inverted, at least partially, within the first axial end portion in the collapsed position (see FIG. 1 of Moyle).
With respect to claim 8, Moyle teaches that the second axial end portion includes a plurality of tissue collecting projections (the fibrous, flocculent material 14 of Moyle).
With respect to claim 9, Moyle teaches a biological sample collection device for collecting a biological sample in a lumen of a patient, the device comprising 
a collection portion provided with a size and shape sufficiently dimensioned to be swallowed by the patient (the device being 120 cm long and having an outer diameter of 0.5 inches (col. 2, lines 35-40 of Moyle) is capable of being swallowed by an adult male),
wherein the collection portion includes a first axial end portion (the portion of the tube 16 that receives the balloon 12 of Moyle) and a second axial end portion (the balloon 12 of Moyle), 
the first axial end portion is more rigid than the second axial end portion such that the first axial end portion has a fixed radial extent (see the fixed radius of the tube 16 relative to the variable radii of the balloon 12 in FIGS. 1-3 of Moyle under different inflations conditions, which indicate that the tube 16 is more rigid than the balloon 12).
With respect to claim 10, Moyle teaches that the first and second axial end portions are integrally formed as one-piece (the portion of the tube 16 that receives the balloon 12 and the balloon 12 of Moyle are integrally formed as one-piece; see FIGS. 1 and 3 of Moyle).
With respect to claim 13, Moyle teaches that the second axial end portion has an outer surface facing radially outwardly when the second axial end portion is in an expanded position (see the balloon 12 in FIGS. 2-3 of Moyle), the outer surface facing radially inwardly when the second axial end portion is in a collapsed position (see the balloon 12 in FIG. 1 of Moyle).
With respect to claim 14, Moyle teaches that the second axial end portion includes a plurality of tissue collecting projections (the fibrous, flocculent material 14 of Moyle).
With respect to claim 18, Moyle teaches that the second axial end portion is configured to move relative to the first axial end portion as the second axial end portion is configured to move between a collapsed position and an expanded position (see the movement of the balloon 12 relative to the tube 16 in FIGS. 1-3 of Moyle).
With respect to claim 19, Moyle teaches a device for collecting a biological sample in a patient, the device comprising
a collection portion provided with a size and shape sufficiently dimensioned to be swallowed by the patient (the device being 120 cm long and having an outer diameter of 0.5 inches (col. 2, lines 35-40 of Moyle) is capable of being swallowed by an adult male), 
the collection portion having a first axial end portion (the portion of the tube 16 that receives the balloon 12 of Moyle) and a second axial end portion (the balloon 12 of Moyle); 
wherein the first axial end portion is more stiff than the second axial end portion such that the first axial end portion is less deformable than the second axial end portion upon application of a fluid pressure or vacuum to an interior of the collection portion (see the fixed radius of the tube 16 relative to the variable radii of the balloon 12 in FIGS. 1-3 of Moyle under different inflations conditions, which indicate that the tube 16 is more stiff and less deformable than the balloon 12).
With respect to claim 20, Moyle teaches that the second axial end portion has an outer surface facing radially outwardly when the second axial end portion is in an expanded position (see the balloon 12 in FIGS. 2-3 of Moyle), the outer surface facing radially inwardly when the second axial end portion is in a collapsed position (see the balloon 12 in FIG. 1 of Moyle).
With respect to claim 21, Moyle teaches that the second axial end portion includes a plurality of tissue collecting projections (the fibrous, flocculent material 14 of Moyle).
With respect to claim 22, Moyle teaches that the first and second axial end portions are integrally formed as one-piece (the portion of the tube 16 that receives the balloon 12 and the balloon 12 of Moyle are integrally formed as one-piece; see FIGS. 1 and 3 of Moyle).
With respect to claim 24, Moyle teaches that the second axial end portion is configured to move relative to the first axial end portion as the second axial end portion is configured to move between a collapsed position and an expanded position (see the movement of the balloon 12 relative to the tube 16 in FIGS. 1-3 of Moyle).
With respect to claim 25, Moyle teaches a device for collecting a sample in a lumen of a patient, the device comprising
a collection portion configured to be swallowed by the patient (the device being 120 cm long and having an outer diameter of 0.5 inches (col. 2, lines 35-40 of Moyle) is capable of being swallowed by an adult male), 
the collection portion having a first axial end portion (the portion of the tube 16 that receives the balloon 12 of Moyle) and a second axial end portion (the balloon 12 of Moyle), 
wherein the first axial end portion has a first durometer and the second axial end portion has a second durometer (see the fixed radius of the tube 16 relative to the variable radii of the balloon 12 in FIGS. 1-3 of Moyle under different inflations conditions, which indicate that the tube 16 has a greater durometer than the balloon 12).
With respect to claim 26, Moyle teaches that the first durometer is greater than the second durometer (see the fixed radius of the tube 16 relative to the variable radii of the balloon 12 in FIGS. 1-3 of Moyle under different inflations conditions, which indicate that the tube 16 has a greater durometer than the balloon 12).
With respect to claim 27, Moyle teaches that the first axial end portion has a fixed radial extent, and the second axial end portion having a collapsed position having a first radius and an expanded position having a second radius, and the fixed radial extent is larger than the first radius, and the fixed radial extent is smaller than the second radius (compare the radius of the balloon 12 in FIGS. 1-3 of Moyle with the fixed radius of the portion of the tube 16 that receives the balloon 12 of Moyle).
With respect to claim 28, Moyle teaches that, upon application of a pressurized fluid to the collection portion, the second axial end portion is configured to be actuated from the collapsed position having the first radius to the expanded position having the second radius (inflation of the balloon; col. 1, line 65 to col. 2, line 34 of Moyle).
With respect to claim 29, Moyle teaches that the first axial end portion is configured to maintain the fixed radial extent upon the application of the pressurized fluid to the collection portion and upon application of a vacuum to the collection portion (the radius of the portion of the tube 16 that receives the balloon 12 of Moyle remains fixed under both inflated and deflated positions of the balloon 12).
With respect to claim 30, Moyle teaches that the second axial end portion includes a plurality of tissue collecting projections (the fibrous, flocculent material 14 of Moyle).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moyle, in view of U.S. Patent Application Publication No. 2008/0243031 (Seibel)(previously cited).
Moyle teaches the use of the fibrous, flocculent material 14 for capturing material.  Seibel teaches the use of the structures 230 in rows on the surface to help abrade cells (paragraph 0062 and FIG. 5B of Seibel).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the structures 230 in rows on the surface of the balloon 12 of Moyle since it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 14, the combination teaches or suggests that the second axial end portion includes a plurality of tissue collecting projections (the structures 230 of Seibel).
With respect to claim 15, the combination teaches or suggests that at least one of the plurality of tissue collecting projections has a V-shape (the structures 230 of Seibel).

Claims 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moyle, in view of U.S. Patent No. 1,098,222 (Brasefield)(previously cited).
Moyle teaches the use of the fibrous, flocculent material 14 for capturing material.  Brasefield teaches the use of longitudinal and circumferential corrugations (ribs and grooves) that can carry material upon insertion into and out of the body (page 2 of Brasefield).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ribs and grooves of Brasfield as the capturing mechanism since (1) it is a simple substitution of one known element for another to obtain predictable results, and/or (2) it has a sturdier structure.
With respect to claim 14, the combination teaches or suggests that the second axial end portion includes a plurality of tissue collecting projections (the circumferential and longitudinal ribs of Brasefield).
With respect to claim 16, the combination teaches or suggests that circumferentially extending ribs extend between adjacent tissue collecting projections (the circumferential ribs 10 of Brasefield).
With respect to claim 17, the combination teaches or suggests that the plurality of tissue collecting projections includes at least one circumferentially extending rib (the circumferential ribs 10 of Brasefield).

Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In view of the claim amendments filed on 6/29/2022, the claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.
Double patenting rejections
 The Applicant did not address the double patenting rejections by amendment, arguments, or terminal disclaimer.  The rejections are maintained since the Examiner cannot find a reason to withdraw them.
Prior art rejections
On pages 9-10 of the Response filed on 6/17/2022, the Applicant asserts:

    PNG
    media_image1.png
    636
    773
    media_image1.png
    Greyscale

…

    PNG
    media_image2.png
    263
    766
    media_image2.png
    Greyscale

These arguments are not persuasive.  First, the language of claims 1, 9, 19, and 25 does not recite: (1) that the collection portion is 0.390 inches in diameter or (2) that the collection portion/sample collection device is dimensioned to be the size of an 000 capsule.  The claims only recite that the collection portion is “provided with a size and shape sufficiently dimensioned to be swallowed by the patient” (claim 1, 9, 19) or “configured to be swallowed by the patient” (claim 25). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Second, the claim language does not recite that the subject is even human.  The claim language is broad enough for large animals (horses, whales, rhinoceroses) to be the patient according to the claims.  According to this interpretation, the rejections of claims 1, 9, 19, and 25 are proper since a diameter of 0.5 inches is capable of being swallowed by larger-than-human patients, an interpretation not precluded by the claim language. Third, the width dimension of 0.5 is also capable of being swallowed by a human since the esophagus is about 1 inch in diameter (see page 1 of the accompanying webpage “Esophagus” from Britannica’s public website).  It may not be ideal or comfortable but a 0.5-inch diameter device can be swallowed by a human. According to this interpretation, the rejections of claims 1, 9, 19, and 25 are also proper.  
The arguments with respect to Seibel or Brasefield not remedying the deficiencies of Moyle are not persuasive since Moyle does not have the deficiencies alleged by the Applicant.  Also, the arguments that Seibel or Brasefield are not designed to be swallowed are not persuasive since the dimensional aspects of the claims are disclosed in Moyle.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791